Citation Nr: 0012494	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-11 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include a bowel disorder and a stomach disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1993 to July 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The veteran is currently diagnosed as having irritable 
bowel syndrome and gastroesophageal reflux disease.  

2.  There is no competent medical evidence between the 
veteran's currently diagnosed gastrointestinal disorders and 
his period of active duty service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a gastrointestinal disorder, to include a bowel disorder and 
a stomach disorder, is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

As to the first requirement of a well grounded claim, the 
evidence reveals that the veteran is currently diagnosed as 
having irritable bowel syndrome and gastroesophageal reflux 
disease.  As to the second requirement of a well grounded 
claim, the veteran generally asserts that his 
gastrointestinal problems began in service.  For purposes of 
determining whether his claim is well grounded, the Board 
presumes the truthfulness of his assertion.  Arms, 12 Vet. 
App. at 193; Robinette, 8 Vet. App. at 75; King, 5 Vet. 
App. at 21.  In addition, the Board notes that service 
medical records do reflect gastrointestinal complaints.  

However, the Board ultimately finds that the veteran's claim 
is not well grounded because there is no competent medical 
evidence of a nexus between his current gastrointestinal 
problems and his period of active duty service.  Initially, 
the Board finds that the cause of the veteran's stomach 
disorder is not amenable to lay observation, such that a 
medical opinion as to etiology is required.  Hodges v. West, 
13 Vet. App. 287, 293 (2000).  In this case, there is no 
medical opinion that relates the veteran's current stomach 
problems to service.  

The Board notes that June 1997 medical records from Dr. 
Carson and Lowell Smotkin, M.D., show that the veteran 
related a history of stomach or abdominal pain for about one 
year.  During the November 1997 VA examination, the veteran 
stated that he had experienced gastrointestinal symptoms for 
about two years.  These reports do not constitute medical 
nexus evidence required to establish a well grounded claim.  
Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

The Board acknowledges that it is possible to establish 
service connection when the veteran is diagnosed in service 
as having a chronic disorder.  38 C.F.R. § 3.303(b); Savage, 
10 Vet. App. at 494-95.  In this case, however, there is no 
evidence of a chronic gastrointestinal disorder in service.  
Service medical records show that the veteran experienced 
symptoms including nausea and vomiting in November 1993 and 
nausea, vomiting, and diarrhea in February 1995.  The 
diagnosis in each instance included gastroenteritis.  Medical 
records reflect complaints of nausea in February 1994 and 
September 1994; however, the symptom was not found to be 
gastrointestinal in origin.  Based on two diagnoses of 
gastroenteritis more than a year apart, the Board cannot 
conclude that the veteran had any chronic gastrointestinal 
disorder in service.    

Even if the Board did conclude that gastroenteritis was 
chronic in service, service connection would still not be in 
order.  When dealing with chronicity in service, regulations 
require that the in-service diagnosis is the same as the 
current diagnosis.  38 C.F.R. § 3.303(b); Hodges, 13 Vet. 
App. at 292.  The veteran is not currently diagnosed as 
having gastroenteritis.     

If a condition is noted in service, service connection may 
still be established based on continuity of symptomatology 
after service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
496-96.  For purposes of establishing a well grounded claim 
based on continuity of symptomatology, the is-service 
diagnosis of a disorder need not be identical to the current 
diagnosis of a disorder.  Hodges, 13 Vet. App. at 292.  
However, when the diagnoses are different, the need for 
competent medical evidence to relate stomach problems in 
service to stomach problems currently shown is that much 
greater. Id. at 293.  Moreover, the provisions of 38 C.F.R. § 
3.303(b) do not relieve a veteran of the burden of providing 
a medical nexus in order to establish a well grounded claim.  
Rather, a veteran diagnosed with a chronic disorder must 
still provide a medical nexus between the current disorder 
and the putative continuous symptomatology.  Voerth v. West, 
13 Vet. App. 117, 120 (1999); McManaway v. West, 13 Vet. App. 
60, 66 (1999). 

Finally, the Board observes that there is no evidence of 
record to suggest that the veteran is a trained medical 
professional.  Therefore, he is competent to relate and 
describe symptoms, which he has done.  However, he is not 
competent to offer an opinion on matters that require medical 
knowledge, such as a diagnosis or a determination of 
etiology.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Thus, the veteran's personal opinion that his 
current stomach problems are related to service is also 
insufficient to establish a well grounded claim.

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a gastrointestinal disorder, to include a 
bowel disorder and a stomach disorder.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois v. Brown, 
5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for the disorders discussed above, he should 
submit competent medical evidence that establishes a 
relationship between his currently diagnosed disorders and 
his period of active duty service.  38 U.S.C.A. § 5103(a); 
Robinette, 8 Vet. App. at 77-80. 


ORDER

Service connection for a gastrointestinal disorder, to 
include a bowel disorder and a stomach disorder, is denied.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



